

115 HRES 593 IH: Recognizing the importance of a continued commitment to ending pediatric HIV/AIDS worldwide.
U.S. House of Representatives
2017-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 593IN THE HOUSE OF REPRESENTATIVESOctober 26, 2017Ms. Lee (for herself, Ms. Ros-Lehtinen, Ms. Norton, Mr. Evans, Mr. Cohen, Ms. Barragán, Ms. McCollum, Mr. Nadler, Mr. Khanna, Mr. McGovern, Ms. Maxine Waters of California, Ms. Esty of Connecticut, Ms. Bordallo, Mr. Lewis of Georgia, Mr. Costello of Pennsylvania, Mr. Serrano, Mr. Rodney Davis of Illinois, Mr. Quigley, and Ms. Judy Chu of California) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the importance of a continued commitment to ending pediatric HIV/AIDS worldwide.
	
 Whereas approximately half of the 36,700,000 people living with the human immunodeficiency virus (HIV), the pathogen that causes the acquired immune deficiency syndrome (AIDS), worldwide are women and 2,100,000 are children in 2016;
 Whereas HIV is a leading cause of death among women of childbearing age worldwide; Whereas nearly 90 percent of HIV-positive expectant mothers in need of HIV services worldwide live in sub-Saharan Africa;
 Whereas women around the world rely on essential pre- and post-natal care to provide screening for diseases such as HIV, and care for their health and the health of their infants;
 Whereas when antiretroviral drugs are used as prophylaxis, mother-to-child transmission of HIV can be reduced to less than 5 percent;
 Whereas in 2005 only 14 percent of women were receiving prevention of mother-to-child transmission services and that number in 2016 was 76 percent;
 Whereas since 2001 the number of children born HIV positive has been more than cut in half; Whereas despite increased global and United States efforts over 400 children were born HIV positive each day in 2016;
 Whereas 90 percent of children living with HIV are in sub-Saharan Africa; Whereas in 2016 only 43 percent of children with HIV were receiving antiretroviral therapy, far below the percentage of adults;
 Whereas without treatment half of all children with HIV will die by their second birthday, and 80 percent by their fifth birthday;
 Whereas 120,000 children died of AIDS-related causes in 2016; Whereas 22 percent of new infections are in young women aged 15 to 24 in 2016;
 Whereas in sub-Saharan Africa, girls account for 75 percent of new annual HIV infections among adolescents;
 Whereas AIDS is a leading cause of death among adolescents globally; Whereas research efforts at the National Institutes of Health have led to extraordinary breakthroughs for children infected with and at risk for HIV;
 Whereas the United States began investing in prevention of mother-to-child transmission (PMTCT) services in 2002 with the announcement of the United States International Mother and Child HIV Prevention Initiative;
 Whereas in fiscal year 2016, the President’s Emergency Plan for AIDS Relief (PEPFAR) supported HIV testing and counseling for more than 11,500,000 pregnant women and since the program’s inception the provision of antiretroviral drug prophylaxis to prevent mother-to-child transmission has allowed nearly 2,000,000 babies to be born HIV free;
 Whereas since 2002 the Global Fund to Fight AIDS, Tuberculosis and Malaria supported programs that provided 4,200,000 HIV-positive mothers with antiretroviral drug prophylaxis to prevent the transmission of HIV to their children;
 Whereas in 2014 PEPFAR announced the Accelerating Children’s Treatment Initiative (ACT) that will double the number of HIV positive children on treatment over 2 years in 10 high-burden countries;
 Whereas the PEPFAR DREAMS initiative is working to reduce new HIV infections in adolescent and young women in 10 sub-Saharan countries;
 Whereas every mother should have the opportunity to fight for the life of her child; and Whereas every child and adolescent should have access to medicines to lead a long and healthy life: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes that the prevention of mother-to-child transmission of HIV is critical to stopping the spread of HIV worldwide;
 (2)applauds the United States leadership on efforts to eliminate new pediatric HIV infections and to scale-up pediatric treatment through programs and research;
 (3)recognizes that the fight to eliminate pediatric HIV worldwide has been a priority area for the United States in their global AIDS response for more than 13 years and calls on this leadership to continue;
 (4)supports providing adolescents and young women with the evidence-based approaches necessary to prevent new HIV infections;
 (5)supports providing women and children with HIV counseling and testing services where possible, and scaling up access to services and medicines that prevent mother-to-child transmission of HIV and ensure HIV positive mothers survive and thrive;
 (6)supports scaling up of treatment for HIV for children and adolescents including greater access to more efficacious antiretroviral drug regimens, age appropriate services, and support for their caregivers; and
 (7)recommits the United States to lead the world to the end of AIDS, to eliminate new pediatric HIV infections worldwide, and support women, children, adolescents and families infected and affected by HIV.
			